   Case: 1:16-cv-05827 Document #: 346 Filed: 12/20/19 Page 1 of 2 PageID #:3730




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

LCCS GROUP,                                           )
                                                      )
                 Plaintiff,                           )   Civil Action No. 1:16-cv-05827
                                                      )   Honorable Harry D. Leinenweber
       v.                                             )
                                                      )   MOTION TO DISMISS
A.N. WEBBER LOGISTICS, INC., et al.,                  )
                                                      )
                 Defendants.                          )

                          MOTION TO DISMISS DEFENDANT
                   LENZ OIL SERVICE PEORIA, INC. WITH PREJUDICE

       Plaintiff LCCS Group (“Plaintiff”), by and through counsel and pursuant to Fed. R. Civ.

P. 41(a)(2), respectfully moves this Court for an appropriate Order which dismisses Defendant

Lenz Oil Service Peoria, Inc. (“Lenz Oil Peoria”) with prejudice from this cause. In support of

this Motion, Plaintiff states as follows:

       1.        On June 3, 2016, Plaintiff filed a Complaint seeking contribution and declaratory

relief under CERCLA at the USOR Site against several defendants, including Lenz Oil Peoria

(Dkt. No. 1).

       2.        On August 16, 2016, Lenz Oil Peoria filed its Answer to Plaintiff’s Complaint

(Dkt. No. 65).

       3.        Plaintiff has entered into a confidential settlement agreement with Lenz Oil

Peoria, which settles all claims between Plaintiff and Lenz Oil Peoria for a sum certain and other

valuable consideration exchanged between the parties.

       4.        Under the terms of the settlement agreement with Lenz Oil Peoria, Plaintiff

agreed to dismiss Lenz Oil Peoria as a defendant from this cause with prejudice, each party to

bear its own costs.
   Case: 1:16-cv-05827 Document #: 346 Filed: 12/20/19 Page 2 of 2 PageID #:3731




         5.     A proposed Order is attached as Exhibit A.

         WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that the Court

enter an appropriate Order dismissing Defendant Lenz Oil Service Peoria, Inc. from this cause

with prejudice, each party to bear its own costs, and for such other and further relief as this Court

may deem just and proper under the circumstances.

Dated:     December 20, 2019                   Respectfully submitted,

                                               THE JUSTIS LAW FIRM LLC


                                               /s/ Gary D. Justis
                                               Gary D. Justis        N.D. IL ID 90785201
                                               Rachel D. Guthrie     N.D. IL ID 64881
                                               Matthew T. Merryman N.D. IL ID 66078
                                               10955 Lowell Ave.
                                               Suite 520
                                               Overland Park, KS 66210-2336
                                               Telephone: (913) 955-3712
                                               Facsimile: (913) 955-3711
                                               Email: gjustis@justislawfirm.com
                                                       rguthrie@justislawfirm.com
                                                       mmerryman@justislawfirm.com

                                               ATTORNEYS FOR PLAINTIFF LCCS GROUP

                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 20, 2019, a copy of the foregoing Motion to Dismiss

Defendant Lenz Oil Service Peoria, Inc. with Prejudice was filed electronically. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system. Parties may

access the filing through the Court’s Electronic Case Filing System.

                                               /s/ Gary D. Justis
                                               Gary D. Justis




                                                  2
